Case 1-1/-40015-NhAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
BRACHA CAB CORP Page: 4 of 2
DIP CASE 17-46613 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: a #
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

BRACHA CAB CORP Account #
DIP CASE 17-46613 EDNY

 

AGCOUNT SUMMARY

 

Beginning Balance 22,536.00 Average Collected Balance 22,460.16
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 22,361.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1079 175.00
Subtotal: 175.00

 

DAILY BALANCE SUMMARY .
DATE BALANCE DATE BALANCE

08/31 22,536.00 09/18 22,361.00

 

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depasits FDIC tasured [TOD Bank, N.A.| Equal Housing Lender rey

 

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

  

| Bank

“ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: Sen 01 9N20-Sep 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY

 

 

 

 

 

 

ACCOUNT SUNIMARY
Beginning Balance 20,019.00 Average Collected Balance 19,943.16
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 19,844.00 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1082 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 20,019.00 09/18 19,844.00

Call 1-800-927-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured 1 TO Bank, NA. | Equal Housing Lender Sy

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

DOVBER CAB CORP

DIP CASE 17-46614 EDNY
1281 CARROLL ST
BROOKLYN NY 114213

Chapter 11 Checking

DOVBER CAB CORP
DIP CASE 17-46614 EDNY

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sen 30 2020
Cust Ref #:

Primary Account #:

Account #

 

AGGOUNT SUMMARY

 

Beginning Balance 24,832.00
Checks Paid 350.00
Ending Balance 24,482.00

Average Collected Balance 24,662.83
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/15 1078 175.00
09/18 1080* 175.00
Subtotal: 350.00 -
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 24,832.00 09/18 24,482.00

09/15 24,657.00

 

 

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

FIT TAXI CORP

DIP CASE 17-44620 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

FIT TAX] CORP
DIP CASE 17-44620 EDNY

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 4 of 2
Statement Period: Sep 01 202-ean 20 A000
Cust Ref #: oe wow rae
Primary Account #:

Account #-

 

AGCOUNT SUMMARY

 

Beginning Balance 196.56 Average Collected Balance 196.56
Interest Earned This Period 0.00
Ending Balance 196.56 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Gail 1-800-937-2000 for 24-hour Bank-by-Phone services or connect fo www.tdbank.com

Bank Depusits FDIC insured | PD Bank, NA. | Equal Housing Lender fi

 
Case 1-1/-40015-NNl

 

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
JACKHEL CAB CORP

Doc 190-1 =Fled LOfet/20 Entered 10/21/20 Lliloico

T STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: #

Primary Account #:

 

 

Account # :
DIP CASE 17-46646 EDNY
AGCOUNT SUMMARY
Beginning Balance 11,625.81 Average Collected Balance 11,549.97
Interest Earned This Period 0.00
Checks Paid 175,00 Interest Paid Year-to-Date 0.00
Ending Balance 11,450.81 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
09/18 1079 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 11,625.81 09/18 11,450.81

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depusits FOIC {nsured [TO Bank, NA. | Equal Housing Lender fsx)

 

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

Bank

 

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
JARUB TRANS CORP Page: 1 of 2
DIP CASE 17-46639 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 112413 Primary Account #:

Chapter 11 Checking

JARUB TRANS CORP Account # *~
DIP CASE 17-46639 EDNY

 

 

 

 

 

 

ACCOUNT SUMIMARY
Beginning Balance 17,694.48 Average Collected Balance 17,618.64
Interest Earned This Period 0.00
Checks Paid 175.00 interest Paid Year-to-Date 0.00
Ending Balance 17,519.48 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1230 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 17,694.48 09/18 17,519.48

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

r

Bank Depasits FDIC insured | TO Bank, NA. | Equal Housing Lender {Sy

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

a en anc ne

 

Reece | Nae eae ee

UPGR > Contact your Relationship Manager to discuss
JARUB TRANS CORP 000007005 targeted solutions for your evolving business needs.

1281 CARROLL STREET
BROOKLYN NY 11213

peepee Ebay oA HAPS LAL yale ei!

ACCOUNT SUMMARY FOR PERIOD SEPTEMBER 01, 2020 - SEPTEMBER 30, 2020

 

 

Commercial Checking. / JARUB TRANS CORP
Previous Balance 08/31/20 $1,250.00 Number of Days in Cycle 30
0 Deposits/Creclits $0.00 Minimum Balance This Cycle $1,250.00
0 Checks/Debits $0.00 Average Collected Balance $1,250.00
Service Charges $0.00
Ending Balance 09/30/20 $1,250.00

ACCOUNT DETAIL FOR PERIOD SEPTEMBER 01, 2020 - SEPTEMBER 30, 2020

 

 

Commercial Checking JARUB TRANS CORP
Date Description ve . Deposits/Credits Withdrawals/Debits Resulting Balance.
09/01 $1,250.00

No Account Activity this Statement Period
09/30 $1,250.00
Total $0.00 $0.00

 

 

 

No Items Processed

 

Thank you for banking with us. PAGE 1 OF 2

Products and services are offered by Capital One, N.A,, Member FDIC.
2020 Capital One. All rights reserved. MEMBER

Epic

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

 

 

LECHAIM CAB CORP Page: 1 of 2
DIP CASE 17-46647 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: ‘ Ht
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
LECHAIM CAB CORP Account #
DIP CASE 17-46647 EDNY
ACCOUNT SUMNIARY
Beginning Balance 1,235.57 Average Collected Balance 1,235.57
Interest Earned This Period 0.00
Ending Balance 1,235.57 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Gall 7-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

 
Case 1-1/-40019-nnAl Doc 1y0-1

 

MERAB CAB CORP

DIP CASE 17-46619 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
MERAB CAB CORP

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

1 of 2

Statement Period: Sep 01 2020-San 20 2999
Cust Ref #: : #
Primary Account #:

 

 

 

 

 

 

Account # °7~

DIP CASE 17-46619 EDNY
ACCOUNT SUMMARY
Beginning Balance 20,436.15 Average Collected Balance 20,360.31

Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 20,261.15 Annual Percentage Yield Earned 0.00%

Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1228 175.00

Subtotal: 175.00

DAILY BALANCE SUNIMARY
DATE BALANCE DATE BALANCE
08/31 20,436.15 09/18 20,261.15

eall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Rank Depusits FDIC insured {TO Bank, NA. | Equal Housing Lender tSsy

 
 

 

 

Case 1-1/-40015-NAl DVWoOC 1y0-1 Filed LO/24i/-O Entered LO/el/2U Lliloico
Pp) Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY CANTEEN TAXI CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: Sep 01 2N2N-Sen 320 2020
1281 CARROLL ST Cust Ref #: #
BROOKLYN NY 11213 Primary Account #: oo
Chapter 11 Checking
NY CANTEEN TAXI CORP Account # 4
DIP CASE 17-46644 EDNY
AGCOUNT SUMMARY
Beginning Balance 15,223.17 Average Collected Balance 15,147.33
interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 15,048.17 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1223 175,00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANGE DATE BALANCE
08/31 15,223.17 09/18 15,048.17

4

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasits FDIC Insured | FO Bank, NA. | Equal Housing Lender ts)

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF AGCOUNT

 

 

NY ENERGY TAXI CORP Page: 1 of 2
DIP CASE 17-44645 Statement Period: Sep 01 2020-San 2N 20209
1281 CARROLL ST Cust Ref #: -o+ + a Ht
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY ENERGY TAXI CORP Account #: -
DIP CASE 17-44645
ACCOUNT SUNIMARY
Beginning Balance 145.40 Average Collected Balance 145.40
Interest Earned This Period 0.00
Ending Balance 145.40 interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

 

y eyepe
“ae

Bank Depasits FDIC Insured | TD Bank, NA. | Equal Housing Lender (3

ba?-2000 Jor 24-nour Bank-by-Phone services or connect to wavw.tdbank.com

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY GENESIS TAX] CORP Page: 1 of 2
DIP CASE 17-46617 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: 4° #
BROOKLYN NY 11213 Primary Account #: Loew

Chapter 11 Checking
NY GENESIS TAXI CORP

 

 

 

 

 

 

Account #

DIP CASE 17-46617 EDNY
AGGOUNT SUMMARY
Beginning Balance 26,144.55 Average Collected Balance 26,068.71

Interest Earned This Period 0.00
Checks Paid 175.00 interest Paid Year-to-Date 0.00
Ending Balance 25,969.55 Annual Percentage Yield Earned 0.00%

Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1083 175.00

Subtotal: 175.00

DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 26,144.55 09/18 25,969.55

Call 1-800-837-2000 for 24-hour Bank-by-Phone services or connect fo www.tdbank.com

Bank Depusiis FDIC insured | TD Bank, NAL Enual Housing Lender ry

 
  

 

 

 

 

 

 

Case 1-1/-4001l5-nni VOC 1Y0-L Filed LO/j2Z1l/2Z0 Entered LU/21/z20 LliloiZo
Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY STANCE TAXI CORP Page: 1 of 2
DIP CASE 17-46642 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL STREET Cust Ref #: L
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY STANCE TAXI CORP Account # ery
DIP CASE 17-46642 EDNY
ACCOUNT SUNAVIARY
Beginning Balance 9,670.00 Average Collected Balance 9,594.16
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 9,495.00 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1229 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 9,670.00 09/18 9,495.00

Call 1-800-237-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TO Bank, N.A.{ Equal Housing Lender tf

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

NY TINT TAXI CORP
DIP CASE 17-46641 EDNY
4281 CARROLL ST

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: o

 

 

BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY TINT TAXI CORP Account #
DIP CASE 17-46641 EDNY
AGCOUNT SUMMARY
Beginning Balance 3,296.66 Average Collected Balance 3,220.82
Interest Earned This Period
Checks Paid 175.00 Interest Paid Year-to-Date
Ending Balance 3,121.66 Annual Percentage Yield Earned

Days in Period

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1080 175.00

Subtotal:

 

DAILY BALANCE SUMMARY
DATE BALANCE
08/31 3,296.66

wall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to werw.idbank.com

Bank Deposits FDIC insured | TO Bank, N.A.{ Equal Housing Lender fy

DATE BALANCE
09/18 3,121.66

 
 

 

 

Case 1-1/-4001l5-nni VOC 1Y0-L Filed LO/j2Z1l/2Z0 Entered LU/21/z20 LliloiZo
Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
SOMYASH TAXI INC Page: 1 of 2
DIP CASE 17-46640 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: :
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
SOMYASH TAXI INC Account t ,
DIP CASE 17-46640 EDNY
ACGOUNT SUMMARY
Beginning Balance 16,243.57 Average Collected Balance 16,167.73
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 16,068.57 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 4 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1075 175.00

Subtotal: 175.00
DAILY BALANCE SUMINARY
DATE BALANCE DATE BALANCE
08/31 16,243.57 09/18 16,068.57

Cail 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FOIC fasured | TO Bank, N.A.{ Equal Housing Lender CB

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 4 of 2
DIP CASE 17-46616 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

 

 

 

 

 

 

TAMAR CAB CORP Account .
DIP CASE 17-46616 EDNY
ACCOUNT SUMMARY
Beginning Balance 20,435.20 Average Collected Balance 20,359.36
Interest Earned This Period 0.00
Checks Paid 175.00 interest Paid Year-to-Date 0.00
Ending Balance 20,260.20 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1080 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE DALANGE DATE BALANCE
08/31 20,435.20 09/18 20,260.20

 

00 for 24-hour Bank-oy-Phone services or connect to wwwidbank.com

 

Bank Deposits FDIC insured 17D Bank, NA, | qual Housing Lender (ey

 
 

 

 

Case 1-1/-40015-NAl DVWoOC 1y0-1 Filed LO/24i/-O Entered LO/el/2U Lliloico
Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
BRACHA CAB CORP Page: 1 of 2
DIP CASE 17-46613 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
BRACHA CAB CORP Account #
DIP CASE 17-46613 EDNY
AGGOUNT SUMMARY
Beginning Balance 22,536.00 Average Collected Balance 22,460.16
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 22,361.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1079 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 22,536.00 09/18 22,361.00

Gall 1-800-337-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

Bank Deposits FDIC Insured | TD Bank, NA. | Equal Housing Leader fy

 
Case 1-1/-40015-NNl

)) Bank

 

America’s Most Convenient Bank® T

DABRI TRANS CORP

DIP CASE 17-46618 EDNY
1281 CARROLL ST
BROOKLYN NY 11243

Chapter 11 Checking

DABRI TRANS CORP
DIP CASE 17-46618 EDNY

DOC 190-1

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #: “ Lo
Primary Account #:

Account #

 

ACCOUNT SUWIMARY

 

Beginning Balance

Checks Paid
Ending Balance

20,019.00 Average Collected Balance 19,943.16
Interest Earned This Period 0.00

175.00 Interest Paid Year-to-Date 0.00
19,844.00 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 4 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1082 175.00

Subtotal: 175.00
DAILY BALANCE SUNVIMARY
DATE BALANCE DATE BALANCE
08/31 20,019.00 09/18 19,844.00

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasits FOC insured | TO Bank, N.A. | Rqual Housing Lender ey

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

DOVBER CAB CORP
DIP CASE 17-46614 EDNY
1281 CARROLL ST

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #:

 

 

 

 

 

 

BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
DOVBER CAB CORP Account #
DIP CASE 17-46614 EDNY
ACCOUNT SUMMARY
Beginning Balance 24,832.00 Average Collected Balance 24,662.83
Interest Earned This Period 0.00
Checks Paid 350.00 Interest Paid Year-to-Date 0.00
Ending Balance 24,482.00 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/15 1078
09/18 1080*
Subtotal: 350.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
. 08/31 24,832.00 09/18 24,482.00
09/15 24,657.00

Gal T-HO0-297-2000 for 24-nour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Depasite FDIC insured | TD Bank, NA. | Equal Housing Lender Cy

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

Filed LO/eli2O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

 

 

FIT TAXI CORP Page: 1 of 2
DIP CASE 17-44620 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: tHE
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
FIT TAXI CORP Account "| ~
DIP CASE 17-44620 EDNY
ACCOUNT SUMMARY
Beginning Balance 196.56 Average Collected Balance 196.56
Interest Earned This Period 0.00
Ending Balance 196.56 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACGOUNT ACTIVITY
No Transactions this Statement Period

 

Bank Depesits FDIC insured | TO Bank, NA. | Equal Housing Lender tS}

» 7-000-927-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 
Case 1-1/-40019-nnAl Doc 1y0-1

  

America’s Most Convenient Bank®

JACKHEL CAB CORP
DIP CASE 17-46646 EDNY

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

1 of 2

Statement Period: Sep 01 2020-Sep 30 2020

 

 

 

 

 

 

1281 CARROLL ST Cust Ref #:
BROOKLYN NY 11213 Primary Account #: a
Chapter 11 Checking
JACKHEL CAB CORP Account #
DIP CASE 17-46646 EDNY
AGGOUNT SUMMARY
Beginning Balance 11,625.81 Average Collected Balance 11,549.97
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 11,450.81 Annual Percentage Yield Earned 0.00%
Days in Period 30
DAILY ACCOUNT ACTMITY
Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1079 175.00
Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 11,625.81 09/18 11,450.81

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Depusits FOIC insured | TO Bank, NAL t Equal Housing Lender Tey

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

|
America’s Most Convenient Bank®

 

JARUB TRANS CORP

DIP CASE 17-46639 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

JARUB TRANS CORP
DIP CASE 17-46639 EDNY

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #:

Primary Account #:

Account #

 

ACCOUNT SUMMARY

 

Beginning Balance 17,694.48
Checks Paid 175.00
Ending Balance 17,519.48

Average Collected Balance 17,618.64
Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No. Checks: 1 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1230 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 17,694.48 09/18 17,519.48

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FOIC insured | TD Bank, NA. | Equal Housing Leader fy

 
Case 1-1/-40015-NNl

Capital One Bank

Commercial Banking Group”.

Doc 190-1 =Fled LOfet/20 Entered 10/21/20 Lliloico

cca ae ee

Sera a ota eye ee eae ey

 

JARUB TRANS CORP
1281 CARROLL STREET
BROOKLYN NY 11213

UPGR > Contact your Relationship Manager to discuss

000007065 targeted solutions for your evolving business needs.

gong ed ef Abaya Aggy AY og Hy deeded all pd eee!

ACCOUNT SUMMARY

Commercial Checking ~
Previous Balance 08/31/20
0 Depasits/Credits
0 Checks/Debits
Service Charges
Ending Balance 09/30/20

ACCOUNT DETAIL

Commercial Checking  -

FOR PERIOD SEPTEMBER 01, 2020 - SEPTEMBER 30, 2020

JARUB TRANS CORP

$1,250.00 Number of Days in Cycle 30
$0.00 Minimum Balance This Cycle $1,250.00
$0.00 Average Collected Balance $1,250.00
$0.00

$1,250.00

FOR PERIOD SEPTEMBER 01, 2020 - SEPTEMBER 30, 2020

—— JARUB TRANS CORP

 

 

 

 

 

 

 

Date Description Deposits/Credits Withdrawals/Debits Resulting Balance.
09/01 $1,250.00
No Account Activity this Statement Period
09/30 $1,250.00
Total $0.00 $0.00
No Items Processed
Thank you for banking with us.

PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.

©2020 Capital One. All rights reservecl.

MEMBER

FDIC

FRA: aSUSHES
LENDER

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

~ America’s Most Convenient Bank®

 

LECHAIM CAB CORP

DIP CASE 17-46647 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
LECHAIM CAB CORP

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-San 320 9N9N
Cust Ref #:

Primary Account #:

 

 

Account #

DIP CASE 17-46647 EDNY

AGCOUNT SUNINARY

Beginning Balance 1,235.57 Average Collected Balance 1,235.57
interest Earned This Period 0.00

Ending Balance 1,235.57 Interest Paid Year-to-Date 0.00
Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT AGTIVITY
No Transactions this Statement Period

8 aw

 

P-<2000 Yor

 

Rank Depesiis PDK insured | TD Bank, NA i Equal Housing Lender (Sy

nour charik-oy-Phone services or connect to www.tdbank.com

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

 

Bank

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: Sep 01 2020-Sep 30 2070
1281 CARROLL ST Cust Ref #: - #
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking
MERAB CAB CORP

 

 

 

 

 

 

Account #

DIP CASE 17-46619 EDNY
ACGOUNT SUMMARY
Beginning Balance 20,436.15 Average Collected Balance 20,360.37

Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 20,261.15 Annual Percentage Yield Earned 0.00%

Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1228 175.00

Subtotal: 175.00

DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 20,436.15 09/18 20,261.15

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Dopusita FDIC insured | TD Bank, NA. i kqual Housing Lender Sy

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

NY CANTEEN TAXI CORP
DIP CASE 17-46644 EDNY
{281 CARROLL ST

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sep 30 2020
Cust Ref #:

 

 

BROOKLYN NY 11213 Primary Account #: ~~
Chapter 11 Checking
NY CANTEEN TAXI CORP Account #:
DIP CASE 17-46644 EDNY
ACCOUNT SUMMARY
Beginning Balance 15,223.17 Average Collected Balance 15,147.33
interest Earned This Period
Checks Paid 175.00 Interest Paid Year-to-Date
Ending Balance 15,048.17 Annual Percentage Yield Earned

Days in Period

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Ghecks: 4 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1223 175.00

Subtotal:

 

DAILY BALANCE SUMMARY

 

DATE BALANCE
08/31 15,223.17

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

DATE BALANCE
09/18 15,048.17

 

Bank Depasits FOIC insured | TO Bank, N.A. | Equal Housing Lender TS]

 
Case 1-1/-40019-nnAl Doc 1y0-1

 

America’s Most Convenient Bank®

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Sep 01 2020-Sen 30 909N
Cust Ref #: - cere
Primary Account #:

Account #

 

ACCOUNT SUMMARY
Beginning Balance 145.40

Ending Balance 145.40

Average Collected Balance
Interest Earned This Period
Interest Paid Year-to-Date
Annual Percentage Yield Earned
Days in Period

145.40
0.00
0.00

0.00%

30

 

DAILY ACCOUNT ACTIVITY
No Transactions this Statement Period

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdoank.com

 

Bank Depasits FDIC fasured | TO Bank, N.A. | Equal Housing Lender ts}

 
Case 1-1/-40019-nnAl Doc 1y0-1

Bank

America’s Most Convenient Bank®

 

NY GENESIS TAXI CORP
DIP CASE 17-46617 EDNY

Filed LO/eli20O Entered LOfei/20 Liiloico

STATEMENT OF ACCOUNT

1 of 2

Statement Period: Sep 01 2020-Sep 30 2070

 

 

 

 

 

 

1281 CARROLL ST Cust Ref #: ane .
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY GENESIS TAXI CORP Account #

DIP CASE 17-46617 EDNY

AGCOUNT SUMMARY

Beginning Balance 26,144.55 Average Collected Balance 26,068.71
Interest Earned This Period 0.00

Checks Paid 175.00 Interest Paid Year-to-Date 0.00

Ending Balance 25,969.55 Annual Percentage Yield Earned 0.00%
Days in Period 30

DAILY ACCOUNT ACTIVITY

Checks Paid No. Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

DATE SERIAL NO. AMOUNT

09/18 1083 175.00

Subtotal: 175.00

DAILY BALANCE SUMMARY

DATE BALANCE DATE BALANCE

08/31 26,144.55 09/18 25,969.55

Cail 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idoank.com

 

Bank Depusits FOIC fnaured | TO Bank, NA. | Equal Housing Lender Sy

 
Case 1l-1/-40015-NAl Doc LyO-L Filed 10/21/20 Entered LO/24/20 Liiloico

  

Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY STANCE TAX! CORP , Page: 4 of 2
DIP CASE 17-46642 EDNY Statement Period: Sep 01 2020-Sep 30 2020
4281 CARROLL STREET Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking
NY STANCE TAXI CORP

 

 

 

 

 

 

Account #

DIP CASE 17-46642 EDNY
ACCOUNT SUMMARY
Beginning Balance 9,670.00 Average Collected Balance 9,594.16

Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 9,495.00 Annual Percentage Yield Earned 0.00%

Days in Period 30
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4 ‘Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
09/18 1229 175.00

Subtotal: 175.00

DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 9,670.00 09/18 9,495.00

     

» fre FAL - ‘

JG far 24-nour Bank-by-Phone services or connect to www.tdbank.com

   

Hs SPC dasgred PTD Rank NVA) femal Housing Lenser fey

 
 

 

 

Case 1-1/-4001l5-nni VOC 1Y0-L Filed LO/j2Z1l/2Z0 Entered LU/21/z20 LliloiZo
i
J Bank
America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY TINT TAX] CORP Page: 1 of 2
DIP CASE 17-46641 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: ~
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
NY TINT TAXI CORP Account # -
DIP CASE 17-4664! EDNY
ACCOUNT SUMMARY
Beginning Balance 3,296.66 Average Collected Balance 3,220.82
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 3,121.66 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

 

 

Checks Paid No, Checks: 1 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
09/18 1080 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
08/31 3,296.66 09/18 3,121.66

val 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.corm

 

Bank Depesits FDIC Insured | TD Bank, NA. | Equal Housing Lender Sy

 
Case 1-1/-40015-NNl

Bank

   

SOMYASH TAXI INC

DIP CASE 17-46640 EDNY

1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
SOMYASH TAXI INC

* America’s Most Convenient Bank® T

Doc 190-1 =Fled LOfet/20 Entered 10/21/20 Lliloico

STATEMENT OF ACCOUNT

Page: 1 of2
Statement Period: Sep 01 2020-San 20 rane
Cust Ref #:

~ wwe ecrrirtr

Primary Account #:

 

 

Account # ©
DIP CASE 17-46640 EDNY
AGGOUNT SUMMARY
Beginning Balance 16,243.57 Average Collected Balance 16,167.73
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 16,068.57 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 4

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
09/18 1075 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
DATE RALANCE DATE BALANCE
08/31 16,243.57 09/18 16,068.57

Gall 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC insured | TO Bank, N.A.{ Equal Housing Lender )

 
Case 1-1/-40015-NNl

  

| Bank

DOC 190-1

Filed LO/eli20O Entered LOfei/20 Liiloico

 

 

America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 1 of 2
DIP CASE 17-46616 EDNY Statement Period: Sep 01 2020-Sep 30 2020
1281 CARROLL ST Cust Ref #: —_
BROOKLYN NY 11213 Primary Account #: /
Chapter 11 Checking
TAMAR CAB CORP Account # ~~
DIP CASE 17-46616 EDNY
ACCOUNT SUMMARY
Beginning Balance 20,435.20 Average Collected Balance 20,359.36
Interest Earned This Period 0.00
Checks Paid 175.00 Interest Paid Year-to-Date 0.00
Ending Balance 20,260.20 Annual Percentage Yield Earned 0.00%
Days in Period 30

 

DAILY ACCOUNT ACTIVITY

 

Checks Paid No. Checks: 4

*Indicates break in se

rial sequence or check processed electronicaily and listed under Electronic Payments

 

 

DATE SERIAL NO. AMOUNT
09/18 1080 175.00

Subtotal: 175.00
DAILY BALANCE SUMMARY
GATE BALANCE DATE BALANCE
08/31 20,435.20 09/18 20,260.20

Call 4-300-037-2000 for 24-hour Bank

-by-Phone services or connect to www.tidbank.com

 

phn,

Bank Depasits FOIC insured | TO Bank, NA. | Equal Housing Lender (sy

 
